UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:0-30535 GRAYSON BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 54-1647596 (I.R.S. Employer Identification No.) 113 West Main Street Independence, Virginia (Address of principal executive offices) (Zip Code) (276) 773-2811 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ (Do not check if smaller reporting company) Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes£NoR Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 1,718,968 shares of Common Stock, par value $1.25 per share, outstanding as of August 13, 2010. PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets—June 30, 2010 (Unaudited) and December 31, 2009 (Audited) 3 Unaudited Consolidated Statements of Income—Six Months Ended June 30, 2010 and June 30, 2009 4 Unaudited Consolidated Statements of Income—Three Months Ended 5 June 30, 2010 and June 30, 2009 Consolidated Statements of Changes in Stockholders’ Equity—Six Months Ended June 30, 2010 (Unaudited) and Year Ended December 31, 2009 (Audited) 6 Unaudited Consolidated Statements of Cash Flows—Six Months Ended June 30, 2010 and June 30, 2009 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 22 PART II OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Removed and Reserved 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 Part I.Financial Information Item 1.Financial Statements Grayson Bankshares, Inc. and Subsidiary Consolidated Balance Sheets June 30, 2010 and December 31, 2009 June 30, December 31, Assets (Unaudited) (Audited) Cash and due from banks $ $ Interest-bearing deposits with banks Federal funds sold Investment securities available for sale Investment securities held to maturity (fair value approximately $2,288,946 at June 30, 2010, and $2,254,196 at December 31,2009) Restricted equity securities Loans, net of allowance for loan losses of $3,891,028 at June 30, 2010 and $3,555,273 at December 31, 2009 Cash value of life insurance Foreclosed assets Property and equipment, net Accrued interest receivable Other assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Long-term debt Accrued interest payable Other liabilities Commitments and contingencies - - Stockholders’ equity Preferred stock, $25 par value; 500,000 shares authorized; none issued - - Common stock, $1.25 par value; 2,000,000 shares authorized; 1,718,968 shares issued in 2010 and 2009, respectively Surplus Retained earnings Accumulated other comprehensive income (loss) ) ) $ $ See Notes to Consolidated Financial Statements. 3 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Income For the Six Months ended June 30, 2010 and 2009 Six Months Ended June 30, (Unaudited) (Unaudited) Interest income Loans and fees on loans $ $ Interest-bearing deposits in banks - Federal funds sold Investment securities: Taxable Exempt from federal income tax Interest expense Deposits Interest on borrowings Net interest income Provision for loan losses Net interest income after Noninterest income Service charges on deposit accounts Increase in cash value of life insurance Net realized gains on securities Other income Noninterest expense Salaries and employee benefits Occupancy expense Equipment expense Other expense Income before income taxes Income tax expense Net income $ $ Basic earningsper share $ $ Weighted average shares outstanding Dividends declared per share $ $ See Notes to Consolidated Financial Statements. 4 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Income For the Three Months ended June 30, 2010 and 2009 Three Months Ended June 30, (Unaudited) (Unaudited) Interest income Loans and fees on loans $ $ Interest-bearing deposits in banks - Federal funds sold Investment securities: Taxable Exempt from federal income tax Interest expense Deposits Interest on borrowings Net interest income Provision for loan losses Net interest income after Provision for loan losses Noninterest income Service charges on deposit accounts Increase in cash value of life insurance Net realized gains (losses) on securities ) Other income Noninterest expense Salaries and employee benefits Occupancy expense Equipment expense Other expense Income (loss) before income taxes ) Income tax benefit ) ) Net income $ $ Basic earnings per share $ $ Weighted average shares outstanding Dividends declared per share $ $ See Notes to Consolidated Financial Statements. 5 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Changes in Stockholders’ Equity For the Six Months ended June 30, 2010 (unaudited) and the Year ended December 31, 2009(audited) Accumulated Other Common Stock Retained Comprehensive Shares Amount Surplus Earnings Income (Loss) Total Balance, December 31, 2008 $ ) $ Comprehensive income Net income - Net change in pension reserve net of income taxes of $555,893 - Net change in unrealized gain on investment securities available for sale, net of taxes of $203,119 - Reclassification adjustment, net of income taxes of ($74,830) - ) ) Total comprehensive income $ Dividends paid ($.40 per share) - - - ) - ) Balance, December 31, 2009 $ ) $ Comprehensive income Net income - Net change in unrealized loss on investment securities available for sale, net of taxes of$242,851 - Reclassification adjustment, net of income taxes of ($11,209) - ) ) Total comprehensive income Dividends paid ($.20 per share) - - - ) - ) Balance, June 30, 2010 $ ) $ See Notes to Consolidated Financial Statements. 6 Grayson Bankshares, Inc. and Subsidiary Consolidated Statements of Cash Flows For the Six Months ended June 30, 2010 and 2009 Six Months Ended June 30, Cash flows from operating activities (Unaudited) (Unaudited) Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization Provision for loan losses Deferred income taxes Net realized gains on securities ) ) Accretion of discount on securities, net of amortization of premiums Deferred compensation ) ) Net realized loss on foreclosed assets Changes in assets and liabilities: Cash value of life insurance ) ) Accrued income Other assets ) Accrued interest payable ) ) Other liabilities ) Net cash provided by (used in) operating activities ) Cash flows from investing activities Net increase in interest-bearing deposits ) - Net decrease in federal funds sold Purchases of available-for-sale investment securities ) ) Sales of available-for-sale investment securities Maturities/calls/paydowns of available-for-sale investment securities Maturities/calls/paydowns of held-to-maturity investment securities - Purchases of restricted equity securities - ) Net (increase) decrease in loans ) Proceeds from the sale of foreclosed assets Purchases of property and equipment, net of sales ) ) Net cash provided by investing activities Cash flows from financing activities Net increase (decrease) in deposits ) Dividends paid ) ) Net decrease in long-term debt - ) Net cash used in financing activities ) ) Net increase in cash and due from banks Cash and due from banks, beginning Cash and due from banks, ending $ $ Supplemental disclosure of cash flow information Interest paid $ $ Taxes paid $ - $ Transfers of loans to foreclosed properties $ $ See Notes to Consolidated Financial Statements. 7 Grayson Bankshares, Inc. and Subsidiary Notes to Consolidated Financial Statements Note 1.Organization and Summary of Significant Accounting Policies Organization Grayson Bankshares, Inc. (the “Company”) was incorporated as a Virginia corporation on February 3, 1992 to acquire the stock of The Grayson National Bank (the “Bank”) in a bank holding company reorganization.The Bank was acquired by the Company on July 1, 1992. The Bank was organized under the laws of the United States in 1900 and currently serves Grayson County, Virginia and surrounding areas through ten banking offices.As an FDIC-insured National Banking Association, the Bank is subject to regulation by the Comptroller of the Currency.The Company is regulated by the Board of Governors of the Federal Reserve System. The consolidated financial statements as of June 30, 2010 and for the periods ended June 30, 2010 and 2009 included herein have been prepared by the Company without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.In the opinion of management, the information furnished in the interim consolidated financial statements reflects all adjustments necessary to present fairly the Company’s consolidated financial position, results of operations, changes in stockholders’ equity and cash flows for such interim periods.Management believes that all interim period adjustments are of a normal recurring nature.These consolidated financial statements should be read in conjunction with the Company’s audited financial statements and the notes thereto as of December 31, 2009, included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009.The results of operations for the six-month and three-month periods ended June 30, 2010 are not necessarily indicative of the results to be expected for the full year. The accounting and reporting policies of the Company and the Bank follow generally accepted accounting principles and general practices within the financial services industry. Principles of Consolidation The consolidated financial statements include the accounts of the Company and the Bank, which is wholly owned.All significant intercompany transactions and balances have been eliminated in consolidation. Recent Accounting Pronouncements Income Tax guidance was amended in April 2010 to reflect an SEC Staff Announcement after the President signed the Health Care and Education Reconciliation Act of 2010 on March 30, 2010, which amended the Patient Protection and Affordable Care Act signed on March 23, 2010.According to the announcement, although the bills were signed on separate dates, regulatory bodies would not object if the two Acts were considered together for accounting purposes. This view is based on the SEC staff's understanding that the two Acts together represent the current health care reforms as passed by Congress and signed by the President.The amendment had no impact on the financial statements. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations or cash flows. 8 Grayson Bankshares, Inc. and Subsidiary Notes to Consolidated Financial Statements Note 2.Restrictions on Cash To comply with banking regulations, the Bank is required to maintain certain average cash reserve balances.The daily average cash reserve requirement was approximately $1,809,000 and $1,612,000 for the periods including June 30, 2010 and December 31, 2009, respectively. Note 3.Investment Securities Debt and equity securities have been classified in the consolidated balance sheets according to management’s intent.The carrying amount of securities and their approximate fair values at June 30, 2010 and December 31, 2009 follow: Amortized Unrealized Unrealized Fair Cost Gains Losses Value June 30, 2010 Available for sale: U.S. Government agency securities $ $ $
